McCLELLAN, J.
The warrant of. arrest issued by a justice of the peace was properly made returnable to the criminal court of Pike county.— Walker v. State, 89 Ala. 74.
The names Patison and Patterson are, it would seem, idem sonans. — 16 Am. & Eng. Encyc. of Law, p. 122, note, p. 124; Taylor v. Rogers, 1 Ala. 197; Jackson v. Cody, 9 Cow. (N. Y.) 140; Petrie v. Woodworth, 3 Caine, (N.Y.), 219; Page v. State, 61 Ala. 16; Aaron v. State, 37 Ala. 106; Edmundson v. State, 17 Ala. 179; Gresham v. Walker, 10 Ala. 370. But whether so or not, it is manifest from the complaint in this case that the Hattie Patterson, who verified and subscribed it, was identical with the Hattie Patison who appeared before the officer and made it, and that the difference in the spelling of the name resulted from a mere clerical mistake of the person who wrote it.
There is no error in the. record, and the judgment must be affirmed.
Affirmed.